ISSUING AND PAYING AGENCY AGREEMENT



            This Agreement, dated as of November 10, 2004, is by and between The
Clorox Company (the “Issuer”) and JPMorgan Trust Company, National
Association(“JPMorgan”).



1.         APPOINTMENT AND ACCEPTANCE



            The Issuer hereby appoints JPMorgan as its issuing and paying agent
in connection with the issuance and payment of certain short-term promissory
notes of the Issuer (the “Notes”), as further described herein, and JPMorgan
agrees to act as such agent upon the terms and conditions contained in this
Agreement.



2.         COMMERCIAL PAPER PROGRAMS



            The Issuer may establish one or more commercial paper programs under
this Agreement by delivering to JPMorgan a completed program schedule (the
“Program Schedule”), with respect to each such program.  JPMorgan has given the
Issuer a copy of the current form of Program Schedule and the Issuer shall
complete and return its first Program Schedule to JPMorgan prior to or
simultaneously with the execution of this Agreement.  In the event that any of
the information provided in, or attached to, a Program Schedule shall change,
the Issuer shall promptly inform JPMorgan of such change in writing.



3.         NOTES



            All Notes issued by the Issuer under this Agreement shall be
short-term promissory notes, exempt from the registration requirements of the
Securities Act of 1933, as amended, as indicated on the Program Schedules, and
from applicable state securities laws.  The Notes may be placed by dealers (the
“Dealers”) pursuant to Section 4 hereof.  Notes shall be issued in either
certificated or book-entry form.



4.         AUTHORIZED REPRESENTATIVES



            The Issuer shall deliver to JPMorgan a duly adopted corporate
resolution from the Issuer’s Board of Directors (or other governing body)
authorizing the issuance of Notes under each program established pursuant to
this Agreement and a certificate of incumbency, with specimen signatures
attached, of those officers, employees and agents of the Issuer authorized to
take certain actions with respect to the Notes as provided in this Agreement
(each such person is hereinafter referred to as an “Authorized
Representative”).  Until JPMorgan receives any subsequent incumbency
certificates of the Issuer, JPMorgan shall be entitled to rely on the last
incumbency certificate delivered to it for the purpose of determining the
Authorized Representatives.  The Issuer represents and warrants that each
Authorized Representative may appoint other officers, employees and agents of
the Issuer (the “Delegates”), including without limitation any Dealers, to issue
instructions to JPMorgan under this Agreement, and take other actions on the
Issuer’s behalf hereunder, provided that notice of the appointment of each
Delegate is delivered to JPMorgan in writing.  Each such appointment shall
remain in effect unless and until revoked by the Issuer in a written notice to
JPMorgan.



5.         CERTIFICATED NOTES



            If and when the Issuer intends to issue certificated notes
(“Certificated Notes”), the Issuer and JPMorgan shall agree upon the form of
such Notes.  Thereafter, the Issuer shall from time to time deliver to JPMorgan
adequate supplies of Certificated Notes which will be in bearer form, serially
numbered, and shall be executed by the manual or facsimile signature of an
Authorized Representative.  JPMorgan will acknowledge receipt of any supply of
Certificated Notes received from the Issuer, noting any exceptions to the
shipping manifest or transmittal letter (if any), and will hold the Certificated
Notes in safekeeping for the Issuer in accordance with JPMorgan’s customary
practices.  JPMorgan shall not have any liability to the Issuer to determine by
whom or by what means a facsimile signature may have been affixed on
Certificated Notes, or to determine whether any facsimile or manual signature is
genuine, if such facsimile or manual signature resembles the specimen signature
attached to the Issuer’s certificate of incumbency with respect to such
Authorized Representative.  Any Certificated Note bearing the manual or
facsimile signature of a person who is an Authorized Representative on the date
such signature was affixed shall bind the Issuer after completion thereof by
JPMorgan, notwithstanding that such person shall have ceased to hold his or her
office on the date such Note is countersigned or delivered by JPMorgan.



6.         BOOK-ENTRY NOTES



            The Issuer’s book-entry notes (“Book-Entry Notes”) shall not be
issued in physical form, but their aggregate face amount shall be represented by
a master note (the “Master Note”) in the form of Exhibit A executed by the
Issuer pursuant to the book-entry commercial paper program of The Depository
Trust Company (“DTC”).  JPMorgan shall maintain the Master Note in safekeeping,
in accordance with its customary practices, on behalf of Cede & Co., the
registered owner thereof and nominee of DTC.  As long as Cede & Co. is the
registered owner of the Master Note, the beneficial ownership interest therein
shall be shown on, and the transfer of ownership thereof shall be effected
through, entries on the books maintained by DTC and the books of its direct and
indirect participants.  The Master Note and the Book-Entry Notes shall be
subject to DTC’s rules and procedures, as amended from time to time.  JPMorgan
shall not be liable or responsible for sending transaction statements of any
kind to DTC’s participants or the beneficial owners of the Book-Entry Notes, or
for maintaining, supervising or reviewing the records of DTC or its participants
with respect to such Notes.  In connection with DTC’s program, the Issuer
understands that as one of the conditions of its participation therein, it shall
be necessary for the Issuer and JPMorgan to enter into a Letter of
Representations, in the form of Exhibit B hereto, and for DTC to receive and
accept such Letter of Representations.  In accordance with DTC’s program,
JPMorgan shall obtain from the CUSIP Service Bureau a written list of CUSIP
numbers for Issuer’s Book-Entry Notes, and JPMorgan shall deliver such list to
DTC.  The CUSIP Service Bureau shall bill the Issuer directly for the fee or
fees payable for the list of CUSIP numbers for the Issuer’s Book-Entry Notes.



7.         ISSUANCE INSTRUCTIONS TO JPMORGAN; PURCHASE PAYMENTS



            The Issuer understands that all instructions under this Agreement
are to be directed to JPMorgan’s Commercial Paper Operations Department. 
JPMorgan shall provide the Issuer, or, if applicable, the Issuer’s Dealers, with
access to JPMorgan’s Money Market Issuance System or other electronic means
(collectively, the “System”) in order that JPMorgan may receive electronic
instructions for the issuance of Notes. Electronic instructions must be
transmitted in accordance with the procedures furnished by JPMorgan to the
Issuer or its Dealers in connection with the System.  These transmissions shall
be the equivalent to the giving of a duly authorized written and signed
instruction which JPMorgan may act upon without liability.  In the event that
the System is inoperable at any time, an Authorized Representative or a Delegate
may deliver written, telephone or facsimile instructions to JPMorgan, which
instructions shall be verified in accordance with any security procedures agreed
upon by the parties.  JPMorgan shall incur no liability to the Issuer in acting
upon instructions believed by JPMorgan in good faith to have been given by an
Authorized Representative or a Delegate.  In the event that a discrepancy exists
between a telephonic instruction and a written confirmation, the telephonic
instruction will be deemed the controlling and proper instruction.  JPMorgan may
electronically record any conversations made pursuant to this Agreement, and the
Issuer hereby consents to such recordings.  All issuance instructions regarding
the Notes must be received by 1:00 P.M. New York time in order for the Notes to
be issued or delivered on the same day.



            (a)        Issuance and Purchase of Book-Entry Notes.              
Upon receipt of issuance instructions from the Issuer or its Dealers with
respect to Book-Entry Notes, JPMorgan shall transmit such instructions to DTC
and direct DTC to cause appropriate entries of the Book-Entry Notes to be made
in accordance with DTC’s applicable rules, regulations and procedures for
book-entry commercial paper programs.  JPMorgan shall assign CUSIP numbers to
the Issuer’s Book-Entry Notes to identify the Issuer’s aggregate principal
amount of outstanding Book-Entry Notes in DTC’s system, together with the
aggregate unpaid interest (if any) on such Notes.  Promptly following DTC’s
established settlement time on each issuance date, JPMorgan shall access DTC’s
system to verify whether settlement has occurred with respect to the Issuer’s
Book-Entry Notes.  Prior to the close of business on such business day, JPMorgan
shall deposit immediately available funds in the amount of the proceeds due the
Issuer (if any) to the Issuer’s account at JPMorgan and designated in the
applicable Program Schedule (the “Account”), provided that JPMorgan has received
DTC’s confirmation that the Book-Entry Notes have settled in accordance with
DTC’s applicable rules, regulations and procedures.  JPMorgan shall have no
liability to the Issuer whatsoever if any DTC participant purchasing a
Book-Entry Note fails to settle or delays in settling its balance with DTC or if
DTC fails to perform in any respect.



            (b)        Issuance and Purchase of Certificated Notes.  Upon
receipt of issuance instructions with respect to Certificated Notes, JPMorgan
shall: (a) complete each Certificated Note as to principal amount, date of
issue, maturity date, place of payment, and rate or amount of interest (if such
Note is interest bearing) in accordance with such instructions; (b) countersign
each Certificated Note; and (c) deliver each Certificated Note in accordance
with the Issuer’s instructions, except as otherwise set forth below.  Whenever
JPMorgan is instructed to deliver any Certificated Note by mail, JPMorgan shall
strike from the Certificated Note the word “Bearer,” insert as payee the name of
the person so designated by the Issuer and effect delivery by mail to such payee
or to such other person as is specified in such instructions to receive the
Certificated Note.  The Issuer understands that, in accordance with the custom
prevailing in the commercial paper market, delivery of Certificated Notes shall
be made before the actual receipt of payment for such Notes in immediately
available funds, even if the Issuer instructs JPMorgan to deliver a Certificated
Note against payment.  Therefore, once JPMorgan has delivered a Certificated
Note to the designated recipient, the Issuer shall bear the risk that such
recipient may fail to remit payment of such Note or return such Note to
JPMorgan.  Delivery of Certificated Notes shall be subject to the rules of the
New York Clearing House in effect at the time of such delivery.  Funds received
in payment of Certificated Notes shall be credited to the Account.



8.         USE OF SALES PROCEEDS IN ADVANCE OF PAYMENT



            JPMorgan shall not be obligated to credit the Issuer’s Account
unless and until payment of the purchase price of each Note is received by
JPMorgan.  From time to time, JPMorgan, in its sole discretion, may permit the
Issuer to have use of funds payable with respect to a Note prior to JPMorgan’s
receipt of the sales proceeds of such Note.  If JPMorgan makes a deposit,
payment or transfer of funds on behalf of the Issuer before JPMorgan receives
payment for any Note, such deposit, payment or transfer of funds shall represent
an advance by JPMorgan to the Issuer to be repaid promptly, and in any event on
the same day as it is made, from the proceeds of the sale of such Note, or by
the Issuer if such proceeds are not received by JPMorgan.

           

9.         PAYMENT OF MATURED NOTES



            Notice that the Issuer will not redeem any Note on the relative
Initial Redemption Date  (as defined in the applicable Extendible Commercial
Note Announcement) must be received in writing by JPMorgan by 11:00 A.M. on such
Initial Redemption Date.  On any other day when a Note matures or is prepaid,
the Issuer shall transmit, or cause to be transmitted, to the Account, prior to
2:00 P.M. New York time on the same day, an amount of immediately available
funds sufficient to pay the aggregate principal amount of such Note and any
applicable interest due.  JPMorgan shall pay the interest (if any) and principal
on a Book-Entry Note to DTC in immediately available funds, which payment shall
be by net settlement of JPMorgan’s account at DTC.  JPMorgan shall pay
Certificated Notes upon presentment.  JPMorgan shall have no obligation under
the Agreement to make any payment for which there is not sufficient, available
and collected funds in the Account, and JPMorgan may, without liability to the
Issuer, refuse to pay any Note that would result in an overdraft to the Account.



10.        OVERDRAFTS



            (a)        Intraday overdrafts with respect to each Account shall be
subject to JPMorgan’s policies as in effect from time to time.



(b)        An overdraft will exist in an Account if JPMorgan, in its sole
discretion, (i) permits an advance to be made pursuant to Section 8 and,
notwithstanding the provisions of Section 8, such advance is not repaid in full
on the same day as it is made, or (ii) pays a Note pursuant to Section 9 in
excess of the available collected balance in such Account.  Overdrafts shall be
subject to JPMorgan’s established banking practices, including, without
limitation, the imposition of interest, funds usage charges and administrative
fees.  The Issuer shall repay any such overdraft, fees and charges no later than
the next business day, together with interest on the overdraft at the rate
established by JPMorgan for the Account, computed from and including the date of
the overdraft to the date of repayment.



11.        NO PRIOR COURSE OF DEALING



            No prior action or course of dealing on the part of JPMorgan with
respect to advances of the purchase price or payments of matured Notes shall
give rise to any claim or cause of action by the Issuer against JPMorgan in the
event that JPMorgan refuses to pay or settle any Notes for which the Issuer has
not timely provided funds as required by this Agreement.



12.        RETURN OF CERTIFICATED NOTES



            JPMorgan will in due course cancel any Certificated Note presented
for payment and return such Note to the Issuer.  JPMorgan shall also cancel and
return to the Issuer any spoiled or voided Certificated Notes.  Promptly upon
written request of the Issuer or at the termination of this Agreement, JPMorgan
shall destroy all blank, unissued Certificated Notes in its possession and
furnish a certificate to the Issuer certifying such actions.



13.        INFORMATION FURNISHED BY JPMORGAN



            Upon the reasonable request of the Issuer, JPMorgan shall promptly
provide the Issuer with information with respect to any Note issued and paid
hereunder, provided, that the Issuer delivers such request in writing and, to
the extent applicable, includes the serial number or note number, principal
amount, payee, date of issue, maturity date, amount of interest (if any) and
place of payment of such Note.





14.        REPRESENTATIONS AND WARRANTIES



            The Issuer represents and warrants that: (i) it has the right,
capacity and authority to enter into this Agreement; and (ii) it will comply
with all of its obligations and duties under this Agreement.  The Issuer further
represents and agrees that each Note issued and distributed upon its instruction
pursuant to this Agreement shall constitute the Issuer’s representation and
warranty to JPMorgan that such Note is a legal, valid and binding obligation of
the Issuer, and that such Note is being issued in a transaction which is exempt
from registration under the Securities Act of 1933, as amended, and any
applicable state securities law.



15.        DISCLAIMERS



            Neither JPMorgan nor its directors, officers, employees or agents
shall be liable for any act or omission under this Agreement except in the case
of gross negligence or willful misconduct.  IN NO EVENT SHALL JPMORGAN BE LIABLE
FOR SPECIAL, INDIRECT OR CONSEQUENTIAL LOSS OR DAMAGE OF ANY KIND WHATSOEVER
(INCLUDING BUT NOT LIMITED TO LOST PROFITS), EVEN IF JPMORGAN HAS BEEN ADVISED
OF THE LIKELIHOOD OF SUCH LOSS OR DAMAGE AND REGARDLESS OF THE FORM OF ACTION. 
In no event shall JPMorgan be considered negligent in consequence of complying
with DTC’s rules, regulations and procedures.  The duties and obligations of
JPMorgan, its directors, officers, employees or agents shall be determined by
the express provisions of this Agreement and they shall not be liable except for
the performance of such duties and obligations as are specifically set forth
herein and no implied covenants shall be read into this Agreement against them. 
Neither JPMorgan nor its directors, officers, employees or agents shall be
required to ascertain whether any issuance or sale of any Notes (or any
amendment or termination of this Agreement) has been duly authorized or is in
compliance with any other agreement to which the Issuer is a party (whether or
not JPMorgan is also a party to such agreement).



16.        INDEMNIFICATION



            The Issuer agrees to indemnify and hold harmless JPMorgan, its
directors, officers, employees and agents from and against any and all
liabilities, claims, losses, damages, penalties, costs and expenses (including
attorneys’ fees and disbursements) suffered or incurred by or asserted or
assessed against JPMorgan or any of them arising out of JPMorgan or any of them
acting as the Issuer’s agent under this Agreement, except for such liability,
claim, loss, damage, penalty, cost or expense resulting from the gross
negligence or willful misconduct of JPMorgan, its directors, officers, employees
or agents.  This indemnity will survive the termination of this Agreement.





17.        OPINION OF COUNSEL



            The Issuer shall deliver to JPMorgan all documents it may reasonably
request relating to the existence of the Issuer and authority of the Issuer for
this Agreement, including, without limitation, an opinion of counsel,
satisfactory in form and substance to JPMorgan.



18.        NOTICES



            All notices, confirmations and other communications hereunder shall
(except to the extent otherwise expressly provided) be in writing and shall be
sent by first-class mail, postage prepaid, by telecopier or by hand, addressed
as follows, or to such other address as the party receiving such notice shall
have previously specified to the party sending such notice:

If to the Issuer:              

Attention:  Launy Senee, Assistant Treasurer

1221 Broadway

Oakland, CA 94612                   

Telephone: (510) 271-7250

Fax number: (510) 271-6590





If to JPMorgan concerning the daily issuance and redemption of Notes:



Attn: Commercial Paper Operations

227 West Monroe Street, 26th Floor

Chicago, IL 60606

Telephone:        (312) 267-5100

Facsimile:         (312) 267-5210

                                   

All other:                       Attn: Commercial Paper Administration

227 West Monroe Street, 26th Floor

Chicago, IL 60606

Telephone:             (312) 267-5040

  Facsimile:              (312) 267-5212



19.        COMPENSATION



            The Issuer shall pay compensation for services pursuant to this
Agreement in accordance with the pricing schedules furnished by JPMorgan to the
Issuer from time to time and upon such payment terms as the parties shall
determine.  The Issuer shall also reimburse JPMorgan for any fees and charges
imposed by DTC with respect to services provided in connection with the
Book-Entry Notes.



20.        BENEFIT OF AGREEMENT



            This Agreement is solely for the benefit of the parties hereto and
no other person shall acquire or have any right under or by virtue hereof.



21.        TERMINATION



            This Agreement may be terminated at any time by either party by
written notice to the other, but such termination shall not affect the
respective liabilities of the parties hereunder arising prior to such
termination.



22.        FORCE MAJEURE



            In no event shall JPMorgan be liable for any failure or delay in the
performance of its obligations hereunder because of circumstances beyond
JPMorgan’s control, including, but not limited to, acts of God, flood, war
(whether declared or undeclared), terrorism, fire, riot, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like which restrict or prohibit the providing of
the services contemplated by this Agreement, inability to obtain material,
equipment, or communications or computer facilities, or the failure of equipment
or interruption of communications or computer facilities, and other causes
beyond JPMorgan’s control whether or not of the same class or kind as
specifically named above.



23.        ENTIRE AGREEMENT



            This Agreement, together with the exhibits attached hereto,
constitutes the entire agreement between JPMorgan and the Issuer with respect to
the subject matter hereof and supersedes in all respects all prior proposals,
negotiations, communications, discussions and agreements between the parties
concerning the subject matter of this Agreement.



24.        WAIVERS AND AMENDMENTS



            No failure or delay on the part of any party in exercising any power
or right under this Agreement shall operate as a waiver, nor does any single or
partial exercise of any power or right preclude any other or further exercise,
or the exercise of any other power or right. Any such waiver shall be effective
only in the specific instance and for the purpose for which it is given.  No
amendment, modification or waiver of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by the Issuer and
JPMorgan.



25.        BUSINESS DAY



            Whenever any payment to be made hereunder shall be due on a day
which is not a business day for JPMorgan, then such payment shall be made on
JPMorgan’s next succeeding business day.



26.        COUNTERPARTS



            This Agreement may be executed in counterparts, each of which shall
be deemed an original and such counterparts together shall constitute but one
instrument.



27.        HEADINGS



            The headings in this Agreement are for purposes of reference only
and shall not in any way limit or otherwise affect the meaning or interpretation
of any of the terms of this Agreement.



28.        GOVERNING LAW



            This Agreement and the Notes shall be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
the conflict of laws provisions thereof.



29.        JURISDICTION AND VENUE



            Each party hereby irrevocably and unconditionally submits to the
jurisdiction of the United States District Court for the Southern District of
New York and any New York State court located in the Borough of Manhattan in New
York City and of any appellate court from any thereof for the purposes of any
legal suit, action or proceeding arising out of or relating to this Agreement (a
“Proceeding”).  Each party hereby irrevocably agrees that all claims in respect
of any Proceeding may be heard and determined in such Federal or New York State
court and irrevocably waives, to the fullest extent it may effectively do so,
any objection it may now or hereafter have to the laying of venue of any
Proceeding in any of the aforementioned courts and the defense of an
inconvenient forum to the maintenance of any Proceeding.



30.        WAIVER OF TRIAL BY JURY



            EACH PARTY HEREBY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.



31.        ACCOUNT CONDITIONS



            Each Account shall be subject to JPMorgan’s account conditions, as
in effect from time to time.



(Signature page follows.)






            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed on their behalf by duly authorized officers as of the day and year
first-above written.



JPMorgan Trust Company,                           THE CLOROX COMPANY

National Association





By:  /s/ ELLA EISON                                                     By:  /s/
DANIEL J. HEINRICH



Name:  ELLA EISON                                                      Name: 
DANIEL J. HEINRICH



Title:  Trust Officer                                                         
Title:  Senior Vice President – Chief

Financial Officer



Date:  November 10, 2004                                               Date: 
November 10, 2004


EXHIBIT A



(DTC Master Note)





AND



EXHIBIT B



(DTC Letter of Representations)



TO FOLLOW

